Citation Nr: 1145673	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  08-05 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Traskey, Counsel

INTRODUCTION

The Veteran had active duty service from December 2003 to March 2005.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Louisville, Kentucky, Regional Office (RO).

The appeal is remanded to the RO via the Appeals Management Center, in Washington, D.C.  


REMAND

The Board previously remanded this appeal in September 2009 for additional evidentiary development, to include providing the Veteran the opportunity to identify outstanding records pertinent to his claim and affording him a VA examination.  

In December 2009, the RO requested that the Veteran identify any VA and non-VA sources of treatment for his posttraumatic stress disorder (PTSD) dated from May 2009.  The Veteran did not reply to this request, but VA associated additional outstanding VA treatment records with the claims file on the Veteran's behalf.  The RO notified the Veteran in a letter dated on January 8, 2010, that a VA medical facility would schedule him for an examination and they would notify him of the date, time, and place of the examination.  The Veteran was also notified of the consequences of the failure to report, in the absence of good cause, for a scheduled VA examination.  Documents generated on March 9, 2010, included in the claims file reveals that a request by the RO for an examination was made on January 8, 2010, but was cancelled on January 25, 2010, as the Veteran failed to report to the examination.  This document does not indicate that a notice was sent to the Veteran and does not show the date of the scheduled examination.  The supplemental statement of the case dated on March 10, 2010, indicated that the examination was scheduled for January 21, 2010.  The Veteran offered no explanation for missing the examination and made no attempt to reschedule the examination for a later date.  

However, in the October 2011 informal hearing presentation, the Veteran's representative alleged that the Veteran was not notified of the examination.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998) (holding that a remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the Board's remand order).  Therefore, another remand is required and the Veteran must be afforded another VA examination to determine the nature and severity of his service-connected PTSD.  

In a VA outpatient treatment note dated in March 2010, it was reported that the Veteran had an application for Social Security Administration (SSA) disability benefits, which required a physician's signature.  In light of this information, an attempt must be made to obtain a complete copy of any and all adjudications and the records underlying any adjudication for SSA disability benefits.  If no such records exist, information to that effect should be included in the claims file and the Veteran should be notified. 
 
Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of the Veteran's response, the RO must obtain all relevant VA medical records from March 2010.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) explain that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The RO must contact the Social Security Administration and obtain a complete copy of any adjudication and the records underlying the adjudication for SSA disability benefits.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) explain that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

3.  After the above development is completed, the Veteran must be afforded the appropriate VA psychiatric examination to determine the current severity of his service-connected PTSD.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  All indicated tests must be conducted.  The examiner must comment upon the presence or absence, and the frequency or severity of the following symptoms due to PTSD:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to  complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation or mood; difficulty in establishing and maintaining effective work and social relationships; suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with  periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; the inability to establish and maintain effective relationships; gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal person hygiene; disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  

The examiner must also enter a complete multiaxial evaluation, and assign a Global Assessment of Functioning score together with an explanation of what the score represents in terms of the Veteran's psychological, social, and occupational functioning.  

The examiner must also elicit from the Veteran and record for clinical purposes, a full work and educational history.  Based on the review of the claims file, the examiner must provide an opinion as to whether the Veteran is unable to obtain or maintain employment due only to his service-connected PTSD.  

The report of examination must include a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

4.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  After the requested examination has been completed, the RO must review the examination report to ensure that it is in complete compliance with the directives of this remand.  The examination report must be returned to the examiner if it is deficient in any manner and the RO must implement corrective procedures at once

6.  Thereafter, the RO must ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted, and readjudicate the Veteran's claim.  If the benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

